Case 5:18-cv-12110-JEL-MKM ECF No. 48 filed 10/29/20   PageID.1031   Page 1 of 6




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 Fordson, Inc., d/b/a America’s Best
 Value Inn-Dearborn, a Michigan
 Corporation,                           Case No. 18-cv-12110

                         Plaintiff,     Judith E. Levy
                                        United States District Judge
 v.

 City of Dearborn,

                         Defendant.

 ________________________________/

             ORDER OF DISMISSAL WITH PREJUDICE

      On July 24, 2020, the Court entered an order to show cause why the

case should not be dismissed for failure to prosecute. For the reasons set

forth below, this case is dismissed with prejudice for failure to prosecute.

       I.   Background

      Plaintiff filed this case on July 5, 2018. After a few months of

litigation over Plaintiff’s motion for a temporary restraining order and

for a preliminary injunction, the parties informed the Court that the case

was likely to be resolved.
Case 5:18-cv-12110-JEL-MKM ECF No. 48 filed 10/29/20   PageID.1032   Page 2 of 6




      On May 16, 2019, the Court ordered the parties to file periodic joint

status reports on their progress toward settlement. (ECF No. 30.) The

parties did so for several months, and indicated that they were making

good progress toward a resolution. In a status conference November 26,

2019, the parties informed the Court that the matter was likely to settle

very soon, so the Court entered an order requiring the parties to submit

a proposed stipulated order of dismissal by February 28, 2020. (See

Minute Entry, November 26, 2019.)

      In February 2020, the Court held another status conference, where

the parties indicated they wished to facilitate. In May 2020, the Court

ordered the parties to file a joint status report regarding their facilitation

by July 10, 2020. (See Text Only Order, May 18, 2020.) On July 10, 2020,

only Defendant filed a status report indicating that the parties engaged

in facilitation with retired Judge James Rashid; that building permits for

installation of egress windows were issued; and the last step was for

Plaintiff to request a final inspection. (ECF No. 44.) If the egress windows

passed inspection, Defendants indicated that the property would be

eligible for a certificate of occupancy. Defendant’s report also indicated




                                      2
Case 5:18-cv-12110-JEL-MKM ECF No. 48 filed 10/29/20   PageID.1033   Page 3 of 6




that counsel’s attempts to contact counsel for Plaintiff have been

unsuccessful. (Id.)

      On July 14, 2020, the Court ordered counsel for Plaintiff to contact

the Court no later than Friday July 17, 2020, to confirm he was still

acting as counsel for Plaintiff. (ECF No. 45.) Counsel did not do so.

      On July 24, 2020, the Court entered an order to show cause why the

case should not be dismissed for failure to prosecute. Plaintiff responded,

indicating that counsel inadvertently missed the Court’s orders, but that

the parties anticipated a resolution. (ECF No. 47.) The show cause order

has not been satisfied.

      On August 31, 2020, counsel for Defendant notified the Court that

a certificate of occupancy was issued for the Plaintiff’s property, and that

counsel was attempting to obtain a stipulated dismissal from Plaintiff’s

counsel. On September 23, 2020, counsel for Defendant notified the Court

that Plaintiff’s counsel had not responded to his two previous

communications seeking a stipulated dismissal. The Court e-mailed

Plaintiff’s counsel regarding the status of the stipulation, and that same

day, counsel responded with a request that he needed seven more days




                                      3
Case 5:18-cv-12110-JEL-MKM ECF No. 48 filed 10/29/20   PageID.1034   Page 4 of 6




to confer with his clients. Seven days passed with no further

communications from Plaintiff.

      Plaintiff did not respond to another follow-up e-mail from the Court

seeking an update on October 5, 2020. On October 6, 2020, Defendant

indicated its willingness to enter into a stipulation, but again indicated

it had not received an update from Plaintiff.

      II.   Legal Standard

      Under Federal Rule of Civil Procedure 41(b) the Court can dismiss

a case for “failure of the plaintiff to prosecute or to comply with these

rules or any order of the court....” Fed. R. Civ. P. 41(b). The Court can do

so on its own, without prompting from Defendant as part of its tools to

manage its own docket. “This measure is available to the district court as

a tool to effect ‘management of its docket and avoidance of unnecessary

burdens on the tax-supported courts [and] opposing parties.” Knoll v. Am.

Tel. & Tel. Co., 176 F.3d 359, 363 (6th Cir.1999) (quoting Matter of

Sanction of Baker, 744 F.2d 1438, 1441 (10th Cir.1984)). “Not only may a

district court dismiss for want of prosecution upon motion of a defendant,

but it may also sua sponte dismiss an action whenever necessary to

‘achieve the orderly and expeditious disposition of cases.” Anthony v.


                                      4
Case 5:18-cv-12110-JEL-MKM ECF No. 48 filed 10/29/20   PageID.1035   Page 5 of 6




Marion Co. Gen. Hosp., 617 F.2d 1164, 1167 (5th Cir.1980) (quoting Link

v. Wabash R.R. Co., 370 U.S. 626 (1962)).

      In determining whether dismissal is warranted, the Court must

balance competing interests:

      On the one hand, there is the court’s need to manage its
      docket, the public’s interest in expeditious resolution of
      litigation, and the risk of prejudice to a defendant because the
      plaintiff has failed to actively pursue its claims.... On the
      other hand is the policy which favors disposition of cases on
      their merits.

Little v. Yeutter, 984 F.2d 160, 162 (6th Cir.1993) (citation omitted).

     III.   Analysis

      As set forth above, the Court took this case off the typical civil

scheduling order track in May 2019 on the premise that the parties were

diligently working towards a resolution. While that progressed

successfully for a while, that progress has stopped. The case has now been

plagued by delay and failure to prosecute. Additionally, it would seem

that if Plaintiff received its certificate of occupancy, the underlying

dispute that prompted the litigation has been resolved. The Court has

given Plaintiff many opportunities to steer the case back on course and




                                      5
Case 5:18-cv-12110-JEL-MKM ECF No. 48 filed 10/29/20   PageID.1036   Page 6 of 6




to communicate, but to no avail. Defendant should not be further

prejudiced by Plaintiff’s failure to pursue its claims.

      IV.   Conclusion

      Accordingly, the case is dismissed with prejudice for failure to

prosecute under Rule 41(b). A judgment will be entered accordingly.

       IT IS SO ORDERED.

Dated: October 29, 2020                   s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on October 29, 2020.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      6
